department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list attn tt ec ux t j dear this is in response to a letter dated date as supplemented by additional correspondence dated date date and date in which your authorized representative requested a ruling on your behalf under sec_4 e of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation a is a non-stock membership corporation organized under the laws of state m as a non-profit corporation corporation a has established and operates six hospitals corporation a’s mission as provided in sec_1 of corporation a’s by laws is to continue the healing ministry of christ in accordance with teachings of church k to provide health care services according to the directives for health care services as promulgated by church k corporation a is listed in the official directory of church k and is exempt from tax under code sec_501 a as an organization described in sec_501 organization b was founded in country z in in it was split into two provinces the country z province and country y province organization b is under the direct control and spiritual guidance of church k and its governing document constitution must receive approval from church k this approval commissions the -2- members of organization b to participate in church k’s ministries of healing and teaching organization b is also governed by the code law rules and directives developed by church k and adhere to vows that are inextricably tied with the principles and objectives of church k which it is operating organization b organization b operates through legal entities appropriate to the country in all members of organization b must abide by its constitution is listed in the official directory of church k is one of the entities through which organization b operates corporation corporation a a has only one class of members which are members of organization b who hold specified leadership positions within the organization and six additional individuals appointed by these members pursuant to sec_3_2 of the by laws the members of corporation a are entitled to vote with respect to amendments to the corporation a’s articles of incorporation corporate mission and philosophy and election and removal of trustees and certain officers of corporation a sec_4 of the by laws identifies the board_of trustees as the governing body of corporation a the board_of trustees consists of persons the majority of whom are required to be members of organization b corporation a is comprised of regional divisions which operate and manage health care facilities within a particular region these regional divisions are managed by a regional board pursuant to the authority granted by corporation a’s board_of trustees in corporation a established corporation c a not for profit organization formed under the laws of state m the purpose of corporation c was to provide laboratory services for the hospitals owned and operated by corporation a listed in the official directory of church k and is exempt from tax under sec_501 a as an organization described in sec_501 the sole member of corporation c is corporation a under corporation c’s by laws corporation a appoints corporation c’s board_of directors and has the authority to remove any director of corporation c with or without cause currently corporation a’s executive committee serves as corporation c’s board_of directors corporation c is corporation a maintains a defined_benefit_plan plan x intended to be described in code sec_401 only the employees of corporation c participate in plan x plan x is administered by a retirement committee whose members are appointed by corporation a’s board_of trustees a majority of the persons on the committee are required to be members of organization b the principal purpose of the committee is to manage administer and operate plan x do we need a better rep see end of pg of feb submission based on the above facts and representations you request a ruling that plan x constitutes a church_plan as described in code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to -3- an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 a if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case corporation a organization b and corporation c are all listed in church k’s official directory the service has ruled that any organization listed or appearing in -4- the church k’s official directory is an organization described in code sec_501 c and exempt from tax under sec_501 corporation a was established by organization b and has as its purpose the provision of health services in accordance with the ethical and religious directives of church k in addition corporation a’s board is elected and removed by the members of organization b corporation a established corporation c to provide laboratory services for corporation a’s hospitals because corporation a organization b and corporation c are all listed in church k’s official directory these organizations share religious bonds and convictions with church k and are therefore considered to be associated with church k under the church_plan rules accordingly because the employees of corporation c are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church k these employees are deemed to be church k employees under sec_414 conversely church k is considered to be the employer of the employees of corporation c under sec_414 in addition plan x is administered by a committee appointed by corporation a and the principal purpose and function of the committee is to administer plan x thus the committee is associated with or controlled by a church or a convention or association of churches accordingly we rule that with respect to your ruling_request plan x constitutes a church_plan described under code sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with -5- a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours signed andrew e zuckerman manager employee_plans technical group cc enclosures copy of deleted ruling notice
